Title: From Thomas Jefferson to Jacob Crowninshield, 12 September 1805
From: Jefferson, Thomas
To: Crowninshield, Jacob


                  
                     Dear Sir 
                     
                     Monticello Sep. 12. 05
                  
                  Yours of the 28th is recieved & I join with you in expressions of satisfaction that the Tripoline war is finished. in the present state of things with Spain it was desirable that our little navy should not remain in her power. I percieve by your letter that you have been so kind as to forward the fish. having heard nothing of it I had presumed it had slipped your memory. the object of the present is merely to ask by what vessel & to what port it was forwarded, that I may have it enquired for, as it probably lies neglected & may be forgotten in some merchant’s warehouse. be so good as to address your answer to Washington where I shall be on the 2d. of October. Accept my thanks for the trouble you have taken and my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. we must build a great number of gun-boats the ensuing season to secure our seaports from hostile attacks.
                  
               